             Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 1 of 22

 1   Paul J. Riehle (SBN 115199)                         Brian C. Rocca, Bar No. 221576
     paul.riehle@faegredrinker.com                       brian.rocca@morganlewis.com
 2   FAEGRE DRINKER BIDDLE & REATH                       Sujal J. Shah, Bar No. 215230
     LLP                                                 sujal.shah@morganlewis.com
 3                                                       Michelle Park Chiu, Bar No. 248421
     Four Embarcadero Center                             michelle.chiu@morganlewis.com
 4   San Francisco, California 94111                     Minna Lo Naranjo, Bar No. 259005
     Telephone: (415) 591-7500                           minna.naranjo@morganlewis.com
 5   Facsimile: (415) 591-7510                           Rishi P. Satia, Bar No. 301958
                                                         rishi.satia@morganlewis.com
 6   Christine A. Varney (pro hac vice)                  MORGAN, LEWIS & BOCKIUS LLP
                                                         One Market, Spear Street Tower
     cvarney@cravath.com
 7                                                       San Francisco, CA 94105-1596
     Katherine B. Forrest (pro hac vice)                 Telephone:      (415) 442-1000
 8   kforrest@cravath.com                                Facsimile:      (415) 442-1001
     Gary A. Bornstein (pro hac vice)
 9   gbornstein@cravath.com                              Richard S. Taffet, pro hac vice pending
     Yonatan Even (pro hac vice)                         richard.taffet@morganlewis.com
10   yeven@cravath.com                                   MORGAN, LEWIS & BOCKIUS LLP
                                                         101 Park Avenue
11   Lauren A. Moskowitz (pro hac vice pending)          New York, NY 10178-0060
     lmoskowitz@cravath.com                              Telephone: (212) 309-6000
12   M. Brent Byars (pro hac vice)                       Facsimile: (212) 309-6001
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP                         Willard K. Tom, pro hac vice pending
     825 Eighth Avenue                                   willard.tom@morganlewis.com
14   New York, New York 10019                            MORGAN, LEWIS & BOCKIUS LLP
                                                         1111 Pennsylvania Avenue, NW
15   Telephone: (212) 474-1000                           Washington, D.C. 20004-2541
     Facsimile: (212) 474-3700                           Telephone: (202) 739-3000
16                                                       Facsimile: (202) 739-3001
     Attorneys for Plaintiff Epic Games, Inc.
17                                                       Attorneys for Defendants

18
                                UNITED STATES DISTRICT COURT
19
                            NORTHERN DISTRICT OF CALIFORNIA
20
                                    SAN FRANCISCO DIVISION
21
                                                        Case No. 3:20-cv-05671-JD
22
     EPIC GAMES, INC.,                                  JOINT CASE MANAGEMENT
23                                                      STATEMENT
                                           Plaintiff,
24
                           v.                      Date: October 8, 2020
25
                                                   Time: 10:00 a.m.
     GOOGLE LLC et al.,                            Courtroom: 11, 19th Floor (via Zoom)
26
                                       Defendants. Judge: Hon. James Donato
27

28



                    JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 2 of 22




 1                  In response to the Court’s docket Order dated September 18, 2020 (ECF 50), Epic

 2   Games, Inc. (“Epic”) and Google LLC; Google Ireland Limited; Google Commerce Ltd.; Google

 3   Asia Pacific Pte. Ltd.; and Google Payment Corp. (collectively “Google”, and together with

 4   Epic, the “Parties”), have met and conferred and hereby submit this Joint Case Management

 5   Statement.

 6                  Epic’s Preliminary Statement. The Court’s Order of September 18, 2020 (the

 7   “Order”) directed the Parties to prepare “[a] joint case management statement”, a document

 8   governed by Section 3 of the Standing Order for Civil Cases Before Judge James Donato (the

 9   “Standing Order”) and the Standing Order for All Judges of the Northern District of California:
10   Contents of Joint Case Management Statement. Epic has sought to do so. Google, however,
11   refuses to engage on many of the requirements of such joint case management statement
12   (“JCMS”), arguing that the Order does not convene a Case Management Conference pursuant to
13   the Standing Order. Epic disagrees with Google’s reading of the Order and, regardless of the
14   nature of the upcoming conference, believes the Parties should provide the Court with all the
15   information called for in a JCMS, so as to advance the case rather than delay it. Epic, for its part,
16   has attempted to provide its position on the topics called for in a JCMS, even where Google
17   refused (improperly, in Epic’s view) to provide its position on these topics. Epic has done so
18   separately because it believes this Action is materially different from Carr v. Google LLC et al.,
19   Case No. 20-cv- 05761-JD (filed August 15, 2020), and Pure Sweat Basketball, Inc. v. Google
20   LLC et al., Case No. 20-cv-05792-JD (filed August 17, 2020) (the “Related Actions”), a view
21   shared also by Plaintiffs in the Related Actions who acknowledged that there are “profound
22   differences with the Epic complaint”. See Pure Sweat Basketball Inc., et al. v. Google LLC, et.
23   al., Case No. 20-cv-005792, Dkt. No. 44 at 3.
24                  Google’s Preliminary Statement. The Court has “related” three separate actions
25   under Local Rule 3-12—namely, the Epic, Carr and Pure Sweat Basketball (“PSB”) cases
26   (together for purposes of Google’s Statements herein, “the Related Cases”). Google’s
27

28
                                                      1
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 3 of 22




 1   understanding is that the Court ordered a status conference principally to discuss consolidation of

 2   the Related Cases for pretrial and trial purposes. Google proposed that all parties in the Related

 3   Cases should submit a single case management statement addressing the matter of potential

 4   consolidation. Google and the Carr (putative consumer class) and PSB (putative developer

 5   class) plaintiffs agreed to such an approach. Epic, however, declined to participate in a

 6   combined statement. Epic also apparently takes the position, contrary to Google’s

 7   understanding, that the Court has set an initial case management conference for October 8, 2020,

 8   thus triggering various events under the federal and local rules. Google believes that the Court’s

 9   determination of whether and how the Related Cases should be coordinated is a threshold issue.
10   For example, if the Court determines that discovery should be coordinated, then all of the parties
11   in the Related Cases—not just Epic and Google—should meet and confer, at the appropriate
12   time, about a proposed discovery schedule and potential coordination order. Google respectfully
13   proposes that, consistent with common local practice, the most efficient sequence of case events
14   is for the Court to first address threshold matters of relation, coordination and consolidation, and
15   then consider Google’s initial pleadings challenges, to be followed by the initial Case
16   Management Conference set at a later date.
17            I.   JURISDICTION AND SERVICE
18                  The Parties agree that this Court has subject-matter jurisdiction over this case
19   pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331 and 1337. The
20   Parties further agree that the Court has supplemental and diversity jurisdiction over Epic’s state
21   law claims pursuant to 28 U.S.C. §§ 1367 and 1332. There are no issues pending regarding
22   personal jurisdiction or venue, and no parties remain to be served.
23

24

25

26

27

28
                                                      2
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                   Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 4 of 22




 1               II.    FACTS

 2                       EPIC’S STATEMENT: Google has a monopoly in the Merchant Market for

 3   Mobile Operating Systems, 1 which is the market comprising mobile operating systems that

 4   original equipment manufacturers (“OEMs”) can license for installation on smart mobile devices

 5   they manufacture, such as mobile phones and cellular-enabled tablets. In practice, Google’s

 6   Android operating system (“Android”) is the only licensable option for OEMs.

 7                       Google uses its monopoly in the Merchant Market for Mobile Operating Systems

 8   to unlawfully maintain monopolies and restrain trade in two related aftermarkets: (i) the Android

 9   App Distribution Market, which is the market for the distribution of mobile applications (“apps”)
10   to users of Android smart mobile devices, and (ii) the Android In-App Payment Processing
11   Market, which is the market for the processing of payments for the purchase of digital content
12   that is consumed within Android apps.
13                       Google has a monopoly in the Android App Distribution Market through the
14   Google Play Store, which is Google’s app store. More than 90% of app downloads through app
15   stores on Android mobile devices go through the Google Play Store, and Google has taken a
16   variety of steps to restrict and discourage app downloads outside of app stores. Google’s anti-

17   competitive acts that maintain this monopoly include: (1) conditioning OEMs’ licensing of the

18   Google Play Store, as well as other essential Google services, on OEMs’ agreement to place the

19   Google Play Store on the home screen of their devices; (2) interfering with OEMs’ ability to

20   distribute apps directly to consumers through pre-installation on the devices they make;

21   (3) preventing competing app distributors from providing Android users ready access to

22   competing app stores; (4) conditioning app developers’ ability to effectively advertise their apps

23   to Android users on using the Google Play Store to distribute their apps; and (5) restricting the

24   manner in which consumers can discover, download, and install mobile apps and app stores.

25

26
          1
                 Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Complaint.
27   (Dkt. 1.)

28
                                                                 3
                           JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 5 of 22




 1                  With respect to the Android In-App Payment Processing Market, Google

 2   conditions app developers’ access to the Google Play Store on their agreement to use Google

 3   Play Billing—Google’s in-app payment processing tool—to process in-app purchases of digital

 4   content. App developers thus are coerced into using Google Play Billing if they wish to reach

 5   Android users through the Google Play Store; this constitutes an anti-competitive tie.

 6                  The effect of Google’s conduct is to foreclose competing app distributors and

 7   payment processors—like Epic—from the relevant markets. On August 13, 2020, Epic stood up

 8   to Google by providing users with a choice of payment processors on Epic’s popular Fortnite

 9   app. In retaliation against Epic for introducing competition to Google Play Billing, and in
10   furtherance of Google’s anti-competitive scheme, Google removed Fortnite from the Google
11   Play Store. As a result, Epic suffered—and continues to suffer—irreparable harm to its
12   reputation, goodwill, and competitive standing. Each day that Epic remains off the Google Play
13   Store causes Epic unquantifiable harm because Google’s other restraints ensure that
14   downloading apps outside an app store is threatening and technically challenging to most users,
15   which prevents Epic from effectively distributing Fortnite to many Android users. Epic
16   promptly filed its Complaint for Injunctive Relief (the “Complaint”) on August 13, 2020.
17                  Epic anticipates that the following factual issues, among others, will be disputed:
18   (a) whether the Android App Distribution Market and the Android In-App Payment Processing
19   Market constitute valid antitrust markets; (b) whether Google has engaged in the aforementioned
20   conduct in those markets; and (c) the effects of Google’s conduct on competing app distributors
21   and payment processors, developers, and users.
22                  GOOGLE’S STATEMENT: For over a decade, Google has devoted substantial

23   resources to developing the Android operating system (“OS”) based on the principle of openness,

24   while ensuring trust, safety, and reliability. Android is technologically open. This means OEMs

25   can customize the OS to run on an extraordinary range of devices with highly differentiated

26   software, features, and user interfaces. Google licenses Android OS to OEMs such as Samsung,

27   LG, and Motorola free of charge. Because Android is an open platform, it allows for incredibly

28
                                                      4
                     JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 6 of 22




 1   broad customization. As a result, OEMs, starting with zero-cost software, are freed up to develop

 2   innovative Android devices for users at varying price points.

 3                  Consistent with the principle of openness, Google also created Google Play—a

 4   non-exclusive app store where developers can make their Android apps available to users.

 5   Google offers a license to Google Play, along with other popular Google apps, to OEMs. There

 6   is no requirement to license this suite of apps. However, nearly all Android OEMs choose to do

 7   so because it gives their users “out-of-the-box” functionality to directly compete with Apple’s

 8   iPhone, which runs on iOS—the main competitive mobile OS to Android. Google’s significant

 9   investment in Android and Google Play, coupled with its commitment to an open ecosystem,
10   have helped to dramatically increase innovation, consumer choice, and output in the mobile
11   device and software industries.
12                  In contrast to iPhone users who must download apps through Apple’s App Store,
13   Android users have many options for where to get apps. Besides Google Play, they can
14   download apps directly from app developers via websites; through alternative app stores, such as
15   the Samsung Galaxy Store, that OEMs preload on a device, or download directly onto a device,
16   such as Amazon Appstore for Android or SlideME.
17                  App developers are free to choose whether or not to charge for apps distributed
18   through Google Play. The overwhelming majority of apps are distributed to users on Google
19   Play for free. For those apps distributed through Google Play for a fee, developers process the
20   payment of those app purchases and in-app purchases through Google Play’s billing system.
21   Beyond mere payment processing, this allows Google Play to offer important services including
22   easy-to-understand purchase information, centralized customer support, spending and budgeting
23   controls, parental controls, parental or family member approval for app and in-app purchases,
24   centralized management for all Google Play subscriptions, protection from subscription fraud,
25   and reminders about free trials and recurring charges, among others. It also allows Google Play
26   to offer valuable services to developers including, but not limited to, connecting developers to a
27   global consumer base that trusts the platform because of Google Play’s security investments,
28
                                                      5
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                  Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 7 of 22




 1   access to a payment platform that supports a wide variety of payment options, and app

 2   development and optimization tools.. Google Play’s billing system also helps ensure that Google

 3   is able to recapture its significant investment in Google Play and the broader Android ecosystem.

 4                      Google’s conduct is procompetitive and it denies any allegation that its conduct

 5   violates antitrust or unfair competition laws or harms competition in any relevant market.

 6                      Fortnite is a popular video game distributed by Epic to users of Microsoft Xbox,

 7   Sony PlayStation, Nintendo Switch, PCs, laptops, and Macs and, previously, iOS devices. Epic

 8   launched Fortnite on Android devices in August 2018, but initially did not distribute Fortnite

 9   through Google Play. Rather, Fortnite was only available by direct download and within 21 days
10   of the launch, over 15 million users downloaded Fortnite on their Android devices. 2 For more
11   than 1-1/2 years, Epic distributed Fortnite to tens of millions of Android devices entirely outside

12   of Google Play.

13                      In April 2020, Epic began offering Fortnite through Google Play. Then, on

14   August 13, 2020, Epic willfully violated Google Play’s policies as part of an orchestrated public

15   relations strategy. For game developers who choose to sell their apps through the Play Store,

16   Google has published long-standing policies that are fair to developers and keep the store safe

17   for users. As a result of Epic’s calculated breach of those policies, Google removed the non-

18   compliant version of Fortnite from Google Play consistent with how Google treats apps found to

19   be in violation of its policies.

20                      Today, Fortnite remains easily accessible and available to Android users through

21   direct download from Epic’s own website 3, and through other app stores, including the Samsung

22   Galaxy Store (which comes preloaded on the most widely used Android devices). And Epic is

23   able, if it so chooses, to distribute a compliant version of Fortnite on Google Play while it

24   litigates this case.

25
          2
26            https://arstechnica.com/gaming/2018/09/fortnite-reaches-15-million-android-downloads-without-google-play/

          3
27            https://www.epicgames.com/fortnite/en-US/mobile/android/get-started

28
                                                              6
                          JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 8 of 22




 1         III.     PRINCIPAL LEGAL ISSUES DISPUTED BY THE PARTIES

 2                   EPIC’S STATEMENT: At this time, Epic anticipates that the following issues

 3   will be disputed:

 4          •     Whether Google’s conduct in the Android App Distribution Market violates
 5                Sections 1 or 2 of the Sherman Act, 15 U.S.C. §§ 1, 2. (See Compl. at Counts 1, 2, 3

 6                and 6 ¶¶ 135-157, 174-183.)

 7          •     Whether Google’s conduct in the Android In-App Payment Processing Market
 8                violates Sections 1 or 2 of the Sherman Act, 15 U.S.C. §§ 1. (See Compl. at Counts 4

 9                and 5 ¶¶ 158-165.)

10          •     Whether Google has monopoly power in either of the aforementioned markets.
11          •     Whether Google has unlawfully retaliated against Epic.
12          •     Whether Google’s conduct as alleged in the Complaint violates California’s
13                Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., and Unfair Competition Law,
14                Cal. Bus. & Prof. Code §§ 17200, et seq. (See Compl. at Counts 7-11 ¶¶ 184-238.)
15                   GOOGLE’S STATEMENT: At this time, Google believes the Related Cases

16   raise the following primary substantive legal issues:

17          •     Whether the practices alleged in the complaints have led to the acquisition or
18                maintenance of an unlawful monopoly in any relevant antitrust market(s).
19          •     Whether the practices alleged in the complaints constitute an unreasonable restraint of
20                trade in any relevant antitrust market(s).

21          •     Whether the practices alleged in the complaints violate any state unfair competition
22                law(s).

23          •     Whether Epic breached the Google Play Developer Distribution Agreement (DDA)
24                and/or violated any applicable policies.

25

26

27

28
                                                        7
                         JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 9 of 22




 1            IV.    MOTIONS

 2                    There are no pending motions. Case relatedness motions are addressed below in

 3   Section X (Related Cases). With respect to Google’s stated intent to move to dismiss this Action

 4   and the Related Actions, the Parties positions are as follows.

 5                    EPIC’S STATEMENT: Epic believes that any motion by Google to dismiss this
 6   Action should be limited to this Action only. 4 As noted above and further discussed below, the
 7   Related Actions raise issues that are distinct from some of the issues raised in this Action,
 8   especially because Epic, as a would-be competitor of Google in the app distribution and payment
 9   processing markets at issue in the Complaint, is differently situated than the Plaintiffs in the
10   Related Actions. Moreover, the schedule for any motion practice may not be the same in this
11   Action and in the Related Action; for example, another relatedness motion has been filed in this
12   case (Dkt. No. 53), which (as Google and Plaintiffs in the Related Actions acknowledge) will
13   likely require determination of lead plaintiffs and the likely designation of an operative
14   consolidated complaint for the putative developer class action—meaning that motion practice
15   with respect to the developer class action may be delayed. Epic respectfully requests the
16   ordinary rules apply to any motion to dismiss this Action to ensure it is not prejudiced. Epic
17   submits this would not create inefficiency or duplication of efforts, as the outcome of any
18   expeditious motion to dismiss this Action would at the very least inform Google and Plaintiffs in
19   the Related Actions as to the relative strength of their positions.
20                    In the alternative only, should the Court order the Parties to proceed with a single
21   omnibus motion, Epic respectfully requests that the Court direct Google to file a motion not
22   exceeding 35 pages, and then allow Epic and Plaintiffs in the Related Actions, upon receiving
23   Google’s Motion, to confer with Google and approach the Court with an agreed-to proposal or
24

25
          4
             Contrary to the assertions in the JCMS filed in the Related Actions, Epic did not agree to coordination of
26   motions to dismiss in this Action and the Related Actions “to the fullest extent reasonably possible”, and did not
     agree to the schedule or page numbers or allocations presented there and below. See Pure Sweat Basketball Inc., et
27   al. v. Google LLC, et. al., Case No. 20-cv-005792, Dkt. No. 44 at 2.

28
                                                              8
                        JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                 Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 10 of 22




 1   with competing proposals on the number and allocation of pages allowed for opposition. Epic

 2   submits Google’s proposal below is unfair and untenable, as Epic has no way to assess whether

 3   Google’s motion will focus disproportionately on Epic’s Complaint, in which case Epic would

 4   be restricted to a 25-page opposition responding to a 35-page opening brief, after which Google

 5   would have a 25-page reply. This distribution of pages—with Google receiving more than twice

 6   as many pages—would be manifestly unfair.

 7                   Epic does not believe that Google requires another month to file its opening brief
 8   when it has had Epic’s and the Related Actions’ complaints for over a month. However, Epic
 9   would agree to Google’s proposed motion to dismiss schedule if the Court does not stay
10   discovery during the pendency of the motion.
11                   GOOGLE’S STATEMENT: Google anticipates filing a motion to dismiss in
12   the Related Cases and, in the interest of efficiency, proposes a coordinated briefing schedule and
13   related page limits below. Counsel for the Carr and PSB Plaintiffs have agreed with this
14   proposal:
15
                               Proposed Briefing Schedule - Omnibus Motion to Dismiss
16                                                 Epic, Carr, PSB

17                Party               Event          Deadline               Page Limits
18                Defendants          Motion         November 6, 2020       35
19
                  Plaintiffs          Oppositions    December 4, 2020       25/25/25
20
                  Defendants          Reply          December 23, 2020      25
21

22
             V.     AMENDMENT OF PLEADINGS
23
                     At this time, Epic does not anticipate seeking any amendments to its Complaint,
24
     but reserves the right to do so in response to a dispositive motion or responsive pleading by
25
     Google.
26

27

28
                                                      9
                       JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 11 of 22




 1          VI.    EVIDENCE PRESERVATION

 2                  Epic certifies that it has reviewed the Guidelines Relating to the Discovery of

 3   Electronically Stored Information, that it discussed evidence preservation with Google at the

 4   Parties’ meet and confer on September 29, 2020, and that Epic has taken reasonable and

 5   proportionate steps to preserve evidence relevant to the issues reasonably evident in this action.

 6                  Google acknowledges that it has reviewed the Court’s Guidelines and Checklist

 7   regarding the Discovery of Electronically Stored Information (“ESI”) and confirms that, at the

 8   appropriate time, it will meet and confer with plaintiffs in all Related Cases to address reasonable

 9   and proportionate steps, including developing a joint ESI protocol, to preserve evidence relevant
10   to the issues reasonably evident in this action. Further, Google represents that it has taken
11   appropriate steps to preserve evidence relevant to the issues reasonably evident in this action.
12         VII.    DISCLOSURES
13                  EPIC’S STATEMENT: Epic’s position is that the Parties should serve the

14   information required by Fed. R. Civ. P. 26(a)(1) by October 22, 2020. The Parties already have

15   met and conferred, and while Google refused to engage on disclosure or other matters pursuant

16   to Fed. R. Civ. P. 26(f), there is no reason to delay discovery from proceeding.

17                  GOOGLE’S STATEMENT: The Parties have not met and conferred about

18   disclosures or any other matters pursuant to Fed. R. Civ. P. 26(f). Google’s position is that the

19   Court should first address threshold matters of relation, coordination and consolidation, and then

20   consider Google’s initial pleadings challenges to each of the complaints, to be followed by a

21   coordinated initial Case Management Conference in all Related Cases. In advance of the initial

22   Case Management Conference, Google will meet and confer with the parties in all Related

23   Cases, consistent with its obligations under federal and local rules.

24        VIII.    DISCOVERY

25          A.      Discovery Propounded to Date

26                  No discovery has been propounded as part of this litigation to date.
27

28
                                                      10
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 12 of 22




 1                  EPIC’S STATEMENT: Epic’s position is that discovery should commence no

 2   later than October 8, 2020. Epic’s proposed case schedule, which includes fact and expert

 3   discovery cutoff dates and assumes party and third-party discovery, is set forth in Exhibit A.

 4   Google’s position appears to be that the Court should resolve all the pending motions to dismiss

 5   before the Parties proceed to discovery. Such a stay would be inappropriate here because Epic’s

 6   Complaint extensively details Google’s anti-competitive behavior. There would be no benefit to

 7   delaying for months for resolution of Google’s prospective motion to dismiss which has not yet

 8   been filed and will not dispose of this case. See In re Valence Tech. Sec. Litig., 1994 WL

 9   758688, at *3 (N.D. Cal. Nov. 18, 1994) (denying defendant’s motion to stay discovery where
10   defendant relied “solely on the possible success of his upcoming motion to dismiss” without
11   providing “a stronger showing of a presently deficient complaint”).
12                  Epic disagrees with Google’s assertion that the schedule in Exhibit A is premature

13   because the dates were not “subject to a proper meet and confer”; Epic proposed to meet and

14   confer with Google, including on the proposed schedule, but Google refused to engage and failed

15   to provide a counterproposal.

16                  GOOGLE’S STATEMENT: Any discovery in the Related Cases will involve

17   numerous third parties, including, for example, original equipment manufacturers (OEMs),

18   mobile carriers, app developers and app distributors, video game console manufacturers,

19   retailers, and consumers. To promote the most efficient case management plan, Google’s

20   position is that the Court should first address threshold matters of relation, coordination and

21   consolidation, and then consider Google’s initial pleadings challenges to each of the complaints,

22   to be followed by a coordinated initial Case Management Conference in all Related Cases. In

23   advance of the initial Case Management Conference, Google will meet and confer with the

24   parties in all Related Cases, consistent with its obligations under federal and local rules. For

25   these reasons, Google disagrees with the dates proposed in Exhibit A as premature, as they were

26   not subject to a proper meet and confer between Epic and Google, nor did the discussions

27   involve counsel for the Carr and PSB Plaintiffs.

28
                                                      11
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
                 Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 13 of 22




 1              B.   Scope of Anticipated Discovery

 2                   EPIC’S STATEMENT: At this time, Epic expects to seek documentary and
 3   testimonial discovery from Google regarding, among other things: (1) Google’s agreements with
 4   and communications concerning OEMs or app developers regarding Android, app distribution,
 5   or in-app payment processing; (2) Google’s policies, practices, and pricing for the Google Play
 6   Store and Google Play Billing; (3) historical and projected revenues, costs, and profitability for
 7   the Google Play Store and Google Play Billing; (4) methods of downloading apps or app stores
 8   outside of the Google Play Store, including the additional steps and warnings consumers
 9   encounter on Android devices when they download an app directly from a developer; (5)
10   Google’s purported commitment to maintaining an “open” Android ecosystem; (6) the relevant
11   markets described in the Complaint and Google’s power in those markets, including any barriers
12   to entry; (7) the effects of Google’s policies and practices on competition, innovation, app
13   distributors, app developers, and consumers; (8) any purported procompetitive justifications for
14   Google’s conduct; (9) Epic or its products, including Google’s actual or contemplated response
15   to the introduction of Epic’s direct pay option on the Google Play Store; and (10) Google’s
16   productions in government investigations and inquiries regarding Google Play Store practices.
17                   Epic also intends to seek documentary and testimonial discovery from non-
18   parties.
19                   GOOGLE’S STATEMENT: See Google’s Statement, above.
20              C.   Coordinating Discovery with Class Action Lawsuits
21                   EPIC’S POSITION: Epic believes that, where it is reasonably practical,
22   discovery should be coordinated between this action and the Related Actions. There are,
23   however, important factual and procedural differences between the cases. Unlike the Related
24   Actions, this is not a class action and Epic is not seeking damages. Additionally, there may be a
25   need to consolidate further some of the pending class actions, and to designate lead plaintiffs, all
26   of which could unduly delay Epic’s case. As explained in more detail below (see Section XXI),
27

28
                                                      12
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 14 of 22




 1   this case should move faster than the Related Actions, as Epic is suffering ongoing irreparable

 2   harm as a result of Google’s retaliation. Accordingly, Epic believes that there will come a point

 3   when discovery will likely substantially diverge between the cases.

 4                  GOOGLE’S STATEMENT: For the reasons discussed above, Google believes

 5   that there are substantial efficiencies in coordinating discovery in the Related Cases to the

 6   maximum extent possible. Although Epic is not seeking damages, Google does not believe

 7   discovery on that issue, or on issues related to class certification, require the discovery timetable

 8   between the Related Cases to diverge. Google also has not retaliated against Epic, any harm

 9   Epic has suffered is not irreparable and is of its own making. There is no greater urgency to
10   Epic’s case compared to Carr or PSB, as discussed in more detail below (see Section XXI).
11          D.      Report on Planned Stipulated E-Discovery Order

12                  EPIC’S STATEMENT: Epic’s position is that the Parties should file a
13   Stipulated Electronically Stored Information (ESI) [Proposed] Order by November 5, 2020.
14                  GOOGLE’S STATEMENT: The Parties will meet and confer and anticipate
15   agreement upon a Stipulated Electronically Stored Information (ESI) [Proposed] Order.
16          E.      Proposed Discovery Plan
17                  EPIC’S STATEMENT: Epic’s proposal regarding the timing of discovery is set
18   forth in Exhibit A. As noted above, Epic disagrees with Google’s position that the Court should
19   consider its initial pleading challenges before engaging on scheduling topics.
20                  GOOGLE’S STATEMENT: Google believes it is premature to discuss a
21   discovery plan before the Court considers the threshold issue of the extent this case needs to be
22   consolidated or coordinated with Carr and PSB. Additionally, Google’s position is that the
23   Court should first address threshold matters of relation, coordination and consolidation, and then
24   consider Google’s initial pleadings challenges to each of the complaints, to be followed by a
25   coordinated initial Case Management Conference in all Related Cases. In advance of the initial
26

27

28
                                                      13
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 15 of 22




 1   Case Management Conference, Google will meet and confer with the parties in all Related

 2   Cases, consistent with its obligations under federal and local rules.

 3          F.      Current Discovery Disputes

 4                  To date, the Parties have not identified any discovery disputes.
 5          IX.    CLASS ACTIONS
 6                  There is no proposed class at issue in this matter.
 7           X.    RELATED CASES
 8                  This Court has related two cases to this litigation: Carr v. Google LLC et al.,
 9   Case No. 20-cv- 05761-JD (filed August 15, 2020), and Pure Sweat Basketball, Inc. v. Google
10   LLC et al., Case No. 20-cv-05792-JD (filed August 17, 2020). See Related Case Order, Dkt. 42
11   (Sept. 9, 2020); Related Case Order, Dkt. 46 (Sept. 10, 2020). On September 29, 2020, a
12   plaintiff in a newly filed action—Peekya Servs. Inc. v. Google LLC et al., Case No. 20-cv-06772
13   (filed September 29, 2020)—filed a motion to relate to this litigation. That motion is pending.
14   At this time, the Parties are not aware of other related cases.
15          XI.    RELIEF
16                  EPIC’S STATEMENT: Epic seeks all appropriate injunctive and equitable
17   relief, including that the Court: (1) enter judgment in favor of Epic and against Google; (2) issue
18   an injunction prohibiting Google’s anti-competitive and unfair conduct and mandating that
19   Google take all necessary steps to cease such conduct and to restore competition; (3) declare that
20   the contractual restraints complained of in the Complaint are unlawful and unenforceable; (4)
21   award any other equitable relief necessary to prevent and remedy Google’s anti-competitive
22   conduct; and (5) grant any further relief the Court deems just and proper. (See Compl. at 59
23   (Prayer for Relief).) Epic does not seek monetary relief in this litigation.
24                  GOOGLE’S STATEMENT: Google believes that Epic is not entitled to any
25   relief as Google’s conduct has not violated any federal or state law.
26

27

28
                                                       14
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 16 of 22




 1         XII.      SETTLEMENT AND ADR

 2                   The Parties have met and conferred regarding ADR and determined that ADR

 3   would not assist in resolving the dispute at this time. The Parties, however, intend to stipulate to

 4   an ADR process in due course.

 5                   Epic and Google will file an ADR Certification form in advance of the status

 6   conference.

 7        XIII.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

 8                   The Parties respectfully decline assignment to a magistrate judge to conduct all

 9   further proceedings in this litigation.
10        XIV.       OTHER REFERENCES
11                   The Parties agree this case is not suitable for reference to binding arbitration, a
12   special master, or the Judicial Panel on Multidistrict Litigation.
13         XV.       NARROWING OF ISSUES
14                   At this stage, the Parties do not seek bifurcation of any issues. The Parties further
15   agree that it is too early to identify potential ways to expedite the presentation of evidence at
16   trial, or otherwise narrow the case by agreement or motion.
17        XVI.       EXPEDITED TRIAL PROCEDURE
18                   The Parties agree that this case is not suitable for handling under the Expedited
19   Trial Procedure of General Order No. 64.
20       XVII.       SCHEDULING
21                   EPIC’S STATEMENT: Epic’s proposal regarding the case schedule is set forth

22   in Exhibit A.

23                   GOOGLE’S STATEMENT: Google disagrees with the dates proposed in

24   Exhibit A as premature, as they were not subject to a proper meet and confer, and they are

25   proposed in advance of a status conference on consolidation of related cases (not an initial Case

26   Management Conference).

27

28
                                                       15
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 17 of 22




 1           XVIII.TRIAL

 2                  Epic has not demanded a jury trial and is only seeking equitable relief. At this

 3   time, before any discovery has taken place, the Parties are unable to estimate the length of trial.

 4          XIX.   DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 5                  Pursuant to Civil Local Rule 3-15, Epic filed its Certification of Interested

 6   Entities or Persons (Dkt. No. 7), which discloses that as of the date of filing, Tencent Holdings

 7   Limited owns more than 10% of Epic’s stock, and that, other than the named parties, Tencent

 8   Holdings Limited, and Timothy Sweeney, there is no other person, firm, partnership,

 9   corporation, or other entity known by the party to have either: (i) a financial interest in the
10   subject matter in controversy or in a party to the proceeding; or (ii) any other kind of interest that
11   could be substantially affected by the outcome of the proceeding.
12                  Google LLC and Google Payment Corp. filed their Certification of Interested
13   Entities or Persons (Dkt. No. 31), and the other three Google-related defendants will do so prior
14   to the status conference. Pursuant to Civil L.R. 3-15, the following listed persons, associations
15   of persons, firms, partnerships, corporations (including parent corporations) or other entities (i)
16   have a financial interest in the subject matter in controversy or in a party to the proceeding, or
17   (ii) have a non-financial interest in that subject matter or in a party that could be substantially
18   affected by the outcome of this proceeding:
19      •    Google Commerce Ltd.
20      •    Google Ireland Limited
21      •    Google Asia Pacific Pte. Ltd.
22      •    Google Payment Corp.
23      •    Google LLC
24      •    XXVI Holdings Inc., Holding Company of Google LLC
25      •    Alphabet Inc., Holding Company of XXVI Holdings Inc.
26

27

28
                                                       16
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 18 of 22




 1    XX. PROFESSIONAL CONDUCT

 2                   All attorneys of record have reviewed the Guidelines for Professional Conduct for

 3   the Northern District of California.

 4        XXI.      OTHER ISSUES: CONSOLIDATION OF THE RELATED ACTIONS FOR
                    PRETRIAL AND TRIAL PURPOSES
 5
                     Pursuant to this Court’s Order dated September 18, 2020, the Parties have set
 6
     forth a brief overview of their respective views on the consolidation of the Epic, Carr and PSB
 7
     actions for pretrial and trial purposes.
 8
                     The Parties agree that this action should not be consolidated into a single
 9
     complaint with the Related Actions.
10
                     EPIC’S STATEMENT: First, time is of the essence in this case, but not in the
11
     Related Actions. As noted, Google retaliated against Epic by removing Epic’s popular Fortnite
12
     app from the Google Play Store. Fortnite’s removal caused an uproar and backlash against Epic,
13
     harming Epic’s reputation, goodwill, and competitive standing. The longer Fortnite remains off
14
     the Google Play Store, the greater the harm. Thus, a prompt trial is necessary in this case, which
15
     will require this case to proceed on a faster schedule than the Related Actions, which do not
16
     involve retaliation against any named plaintiffs.
17
                     Second, the Related Actions are putative class actions seeking monetary damages,
18
     so they will require resolution of significant issues that are irrelevant to this case, such as class
19
     certification and damages calculations. These issues will necessarily take time to resolve,
20
     slowing the resolution of Epic’s claim and prejudicing Epic. See, e.g., Torman v. Capital All.
21
     Grp., 2015 WL 5827404, at *2 (S.D. Cal. Oct. 5, 2015) (denying a motion to consolidate in part
22
     because “the complaints would need to be consolidated, leading potentially to another motion for
23
     class certification and causing prejudice to the plaintiffs”); see also Snyder v. Nationstar Mortg.
24
     LLC, 2016 WL 3519181, at *2 (N.D. Cal. June 28, 2016) (“Even if a common question exists,
25
     consolidation is not appropriate where it results in inefficiency, inconvenience, or unfair
26
     prejudice to a party.” (quotations omitted)).
27

28
                                                        17
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 19 of 22




 1                  Third, this case and the Related Actions will be tried to different finders of fact.

 2   While the Court will decide Epic’s entitlement to equitable relief, the plaintiffs in the Related

 3   Actions have asserted claims for damages and demanded a jury trial on all issues so triable. See

 4   Spurgeon v. Olympic Panel Prod. LLC, 2008 WL 1805726, at *2 (W.D. Wash. Apr. 21, 2008)

 5   (denying a motion to consolidate in part because one case was set for a jury trial and the other

 6   was set for an earlier-in-time bench trial).

 7                  Fourth, Epic is in a different position from the plaintiffs in the Related Actions.

 8   Epic wishes to compete with Google in app distribution and in-app payment processing on

 9   Android. The plaintiffs in the Related Actions are developers or consumers, but not Google’s
10   direct competitors in the relevant markets.
11                  Epic will welcome coordination of discovery efforts between this Action and the
12   Related Actions to the extent such discovery overlaps and that coordination does not delay
13   discovery in this Action.
14                  GOOGLE’S STATEMENT: Under Rule 42(a), whenever “actions before the

15   court involve a common question of law or fact, the court may: (1) join for hearing or trial any or

16   all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to

17   avoid unnecessary delay.” Consolidation is “within the broad discretion of the district court.” In

18   re Adams Apple, 829 F.2d 1484, 1487 (9th Cir. 1987). While Google believes that any similarly

19   situated putative classes should be consolidated into a single complaint, it does not believe that

20   the Related Cases need to be consolidated into a single complaint, provided the actions are

21   coordinated for pretrial purposes, including pleadings challenges, discovery and dispositive

22   motions, to the maximum extent possible.

23                  With respect to pretrial coordination, Google believes that motion practice related

24   to threshold pleadings challenges in the Related Cases should be coordinated to the fullest extent

25   possible. See also Joint Case Management Statement In Related Cases concurrently filed by

26   Google, Mary Carr, and Pure Sweat Basketball. Google proposes a coordinated briefing schedule

27   and modified page limitations above to ensure an efficient and organized presentation of the

28
                                                       18
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
               Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 20 of 22




 1   issues to the Court. Given the overlapping legal theories between the complaints filed in the

 2   Related Cases, briefing on dispositive motions in the three actions should also be coordinated to

 3   the fullest extent possible if the cases make it to that stage of the proceedings.

 4                   Discovery, once commenced in the Related Cases, should also be coordinated to

 5   the fullest extent reasonably possible. For example, the parties should cooperate on document

 6   production and depositions, where possible, to avoid duplication and increase efficiencies.

 7   Should the Court coordinate discovery, Google anticipates negotiating and proposing entry of a

 8   discovery coordination order to be presented one week in advance of the initial Case

 9   Management Conference, once such conference is set.
10                   With respect to trial consolidation, the Court has broad discretion under FRCP
11   42(a)(1) to join separate actions for trial if they involve a common question of law or fact. While
12   Google believes it is premature to order a consolidated trial at this time, it generally supports
13   efforts to streamline the presentation of issues at trial. Given the Court’s broad discretion, Epic’s
14   request for a bench trial and the class plaintiffs’ request for a jury trial is not a bar to
15   consolidating issues for trial if it will serve the interests of judicial economy.
16                   Despite Epic’s claim that “time is of the essence” in this case, there is no actual
17   urgency. Nor is Epic’s alleged harm irreparable. Epic will not be prejudiced by consolidation
18   because any harm Epic is suffering is entirely of its own making.
19                   First, Google never “retaliated” against Epic. Epic intentionally violated
20   Google’s policies. Google was well within its rights to remove the non-compliant version of
21   Fortnite from the Google Play store in response to Epic’s breach. Although Epic claims that
22   “[t]he longer Fortnite remains off the Google Play Store, the greater the harm,” Epic can
23   resubmit a compliant version of Fortnite and be back on Google Play in short order if it so
24   chooses. As the court in Epic Games v. Apple noted in response to Epic’s motion for a temporary
25   restraining order, the “current predicament appears of [Epic’s] own making.” Epic Games v.
26   Apple Inc., 2020 U.S. Dist. LEXIS 154231, *8 (N.D. Cal. Aug. 24, 2020). Although, “‘[t]he
27   sensible way to proceed is for [Epic to comply with the agreements and guidelines] and continue
28
                                                         19
                       JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 21 of 22




 1   to operate while it builds a record … [a]ny injury that [Epic Games] incurs by following a

 2   different course is of its own choosing.’” Id. at *9 (quoting Second City Music, Inc. v. City of

 3   Chicago, 333 F.3d 846, 850 (7th Cir. 2003) (brackets in original).

 4                  Second, as Epic has repeatedly publicized, Fortnite is currently available to

 5   Android users by direct download from Epic’s website or through the Samsung Galaxy App

 6   Store, which is preloaded on most Samsung devices.

 7                  Third, Fortnite is also still widely available to consumers through other portable

 8   devices (e.g., Nintendo Switch, laptops) or devices that can be primarily played within the home

 9   (e.g., Xbox, PlayStation, PCs).
10     Dated: October 1, 2020
                                                /s Gary A. Bornstein
11                                             Gary A. Bornstein
12                                             CRAVATH, SWAINE & MOORE LLP
                                                 Worldwide Plaza
13
                                                   825 Eighth Avenue
14                                                     New York, NY 10019
                                                          Tel: (212) 474-1000
15                                                            Fax: (212) 474-3700
                                                                  gbornstein@cravath.com
16

17     Dated: October 1, 2020

18                                              /s Brian C. Rocca
19                                             Brian C. Rocca

20                                              MORGAN, LEWIS & BOCKIUS LLP
                                                 One Market, Spear Street Tower
21                                                   San Francisco, CA 94105-1596
                                                           Tel: (415) 442-1000
22                                                             Fax: (415) 442-1001
                                                                   brian.rocca@morganlewis.com
23

24

25

26

27

28
                                                      20
                      JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
         Case 3:20-cv-05671-JD Document 55 Filed 10/02/20 Page 22 of 22


               Exhibit A: Epic’s Proposed Discovery Plan and Schedule

                              Event                                   Deadline

Initial Case Management Conference and Start of Fact          October 8, 2020
Discovery
Motion to Dismiss Opening Brief                               October 22, 2020
Motion to Dismiss Opposition Brief                            November 19, 2020
Motion to Dismiss Reply Brief                                 December 3, 2020
Complete Rule 26(a)(1) Initial Disclosures and File           November 5, 2020
Stipulated ESI [Proposed] Order
(Substantial or Full) Completion of Document/Data             June 16, 2021
Production
Parties’ Expert Disclosures                                   September 27, 2021
Close of Fact Discovery                                       October 11, 2021
Opening Expert Reports                                        November 1, 2021
Rebuttal Expert Reports                                       December 1, 2021
Expert Discovery Cutoff                                       December 22, 2021
Dispositive Motions                                           January 5, 2022

Dispositive Motion Opposition Brief                           January 26, 2022
Dispositive Motion Reply Brief                                February 9, 2022
Motions in limine and Trial Exhibits Exchanged                January 10, 2022
Pretrial Meet and Confer                                      January 18, 2022
Joint Pretrial Conference Statement, Motions in limine, and   January 25, 2022
Proposed Findings of Fact and Conclusions of Law
Oppositions to Motions in limine                              February 1, 2022
Proposed Order on Trial Stipulations, and Witness and         February 8, 2022
Exhibit Lists
Pretrial Conference and Hearing on Dispositive Motions        February 17, 2022
Trial Start                                                   February 28, 2022




                                            1
              JOINT CASE MANAGEMENT STATEMENT – 3:20-cv-05671-JD
